Citation Nr: 0630905	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  02-13 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the right knee, status post total knee 
replacement, currently evaluated as 60-percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1977 to 
October 1979.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions  of the Department of Veterans Affairs 
(VA) Regional Office (RO) in        Pittsburgh, Pennsylvania.  
A September 2000 rating decision increased from         30 to 
60 percent the disability rating for degenerative joint 
disease (DJD) in the right knee, status post total knee 
replacement, effective May 1, 1999.  Then in  April 2002, the 
RO denied service connection for neck and back disabilities, 
and arm and leg disabilities -- each claimed as secondary to 
DJD of the right knee,   and also denied a rating higher than 
60 percent for the right knee disorder.              

In March 2000, a hearing was held at the RO before a local 
hearing officer.         The veteran also provided testimony 
in June 2003 at a video-conference hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board.  
Transcripts of both proceedings are of record. 

The Board issued a decision in January 2004 denying the claim 
for a higher rating for the right knee disability.  The Board 
remanded the remaining claims for service connection to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for further development and consideration.  The veteran 
appealed the denial of his increased rating claim for his 
right knee disorder to the U. S. Court of Appeals for 
Veterans Claims (Court).  In the interim, the Board has since 
issued a decision in June 2005 denying those service 
connection claims, so they are no longer on appeal.

As for the increased rating claim concerning the right knee 
disorder, in January 2006 the Court issued an order reversing 
- in part, the Board's January 2004 denial of this claim and 
remanding it to the Board for compliance with directives 
specified.  The Court subsequently issued a February 2006 
judgment implementing this order.



To comply with the Court's order and judgment, the Board is 
remanding the claim for a higher rating for the right knee 
disorder to the RO via the AMC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Court's January 2006 order and February 2006 implementing 
judgment reversed the Board's January 2004 decision, in part, 
to the extent it had concluded that separate ratings could 
not be assigned for prosthetic knee replacement (under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5055) and for knee 
instability (under DC 5257) because this would contravene 
VA's anti-pyramiding regulation.  See 38 C.F.R. § 4.14 
(precluding the evaluation of the same disability under 
various diagnoses).  The Court observed that a 60 percent 
rating was already effective for the total knee replacement, 
which under DC 5055 is assigned for chronic residuals 
consisting of severe painful motion or weakness of the lower 
extremity.  It was held that DC 5257, for recurrent 
subluxation or lateral instability, constituted a distinct 
manifestation of pathology from the criterion of weakness 
described in DC 5055 -- thus, separate ratings for each were 
not prohibited under section 4.14.  The Court went on to 
indicate, however, that in determining whether additional 
compensation is available under DC 5257, consideration also 
must be given to the amputation rule in VA's rating schedule.  
The amputation rule states that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
amputation at the elective level, were amputation to be 
performed.  See 38 C.F.R. § 4.68.

Upon further consideration of the matters addressed in the 
Court's order, the relevant regulations establish that the 
total amount of compensation available for manifestations of 
the veteran's service-connected right knee disorder -- and 
including any additional rating for knee instability under DC 
5257, should not exceed a combined rating at the 60-percent 
level when applying the provisions of the amputation rule.  
The provisions of the rating schedule that establish the 
upper limit for an assignable rating in this case indicate 
that with regard to the lower extremity, an amputation at the 
middle or lower third of the thigh is assigned a 60 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5162.  Amputation of a leg 
with defective stump and thigh amputation recommended, or 
where not improvable by a prosthesis controlled by natural 
knee action also may be assigned a 60 percent rating.  DCs 
5163 and 5164.  So a combined disability rating higher than 
60 percent is not available in the present case.  
Significantly, however, this does not rule out assignment of 
a separate 10 percent rating under DC 5257 for "slight" 
knee impairment (including due to recurrent suluxation or 
instability) because when considered along with the current 
60 percent rating for DC 5055, under the combined ratings 
table (at 38 C.F.R. § 4.25) the total evaluation would still 
remain at the 60-percent level.

Since the record does not currently establish whether the 
veteran has experienced knee impairment that would correspond 
to an additional separate rating under      DC 5257, further 
development is needed, to include a VA examination.     
Previously, during a July 2001 orthopedic examination, it was 
indicated that his gait was somewhat unsteady with the knee 
joint appearing unstable, but that instability was not 
demonstrated through other tests.  There was also no x-ray 
evidence of subluxation.  And an examination again in 
February 2002 did not show instability or additional 
orthopedic impairment in the right knee.  So another 
examination would help to determine the extent of any right 
knee instability and/or subluxation, as well as provide more 
contemporaneous findings for evaluating the severity of  his 
knee disorder.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377 
(1994).  

In addition, given that the veteran's claim will be on remand 
to the RO, this in turn will provide the opportunity to 
notify him of recent developments regarding the applicability 
of the Veterans Claims Assistance Act (VCAA) to the continued 
evidentiary development and consideration of his claim.  The 
Board notes initially that the VCAA became effective on 
November 9, 2000, and this law prescribed several essential 
requirements regarding VA's duty to notify and assist him 
with the evidentiary development of his pending claim for 
compensation benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005).  



Moreover, during the pendency of this appeal, on March 3, 
2006, the Court issued  a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson,                 19 Vet. App. 
473 (2006), which addressed the provisions of the VCAA in the 
context of a downstream claim for a higher disability rating.  
According to the Dingess/Hartman holding, VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements are:  
(1) veteran status;  (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for 
"service connection" (and including, as here, a claim for a 
higher rating for an already service-connected disability), 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The record reflects that the veteran has already received a 
VCAA letter in July 2001 informing him of the procedures for 
the development of his claim.  But he has not yet received 
notice of the degree of disability and effective date 
elements of the claim on appeal, consistent with the recent 
holding in Dingess/Hartman.  So he should be provided a 
supplemental notice letter that includes a discussion of 
these specific elements.  



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Prior to any further adjudication of 
the claim        on appeal, send the 
veteran another VCAA letter            
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and all 
other applicable legal precedent.  
This additional letter, consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b),   must include an explanation 
of the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, 
as recently outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.	Obtain all additional outpatient 
records pertaining to the veteran's 
right knee disorder from VA medical 
facilities affiliated with the 
Pittsburgh Healthcare System (HCS) 
dated since October 2001, and then 
associate these records with the claims 
file.  

3.	Schedule the veteran for a VA medical 
examination to assess the current 
severity of his service-connected right 
knee disability, status post total knee 
replacement.  To facilitate making this 
determination, the claims folder must 
be made available to the designated 
examiner for a review of the veteran's 
pertinent medical history, and the 
examiner is asked to indicate that he 
or she has reviewed the claims file, 
including the prior July 2001 and 
February 2002 VA examination reports 
and a complete copy of this remand.  
All necessary testing should be done, 
including specifically range of motion 
studies (measured in degrees, with 
normal range of motion specified), and 
the examiner should review the results 
of any testing prior to completion of 
the examination report.

The examiner must also determine 
whether there are objective clinical 
indications of pain/painful motion, 
weakened movement, premature/excess 
fatigability, or incoordination and, if 
feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  This includes instances 
when these symptoms     "flare-up" or 
when the knee is used repeatedly over a 
period of time.  And this determination 
also should be portrayed, if feasible, 
in terms of the degree of additional 
range of motion loss due to these 
factors.

Of particular importance to this case, 
the examiner should also clarify 
whether the veteran has any instability 
in his right knee and, if he does, 
the severity of it (e.g., slight, 
moderate or severe), or episodes of 
locking.  If an opinion cannot be 
rendered in response to these 
questions, please explain why this is 
not possible or feasible.

The examination report should be 
completely legible. If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

4.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

5.	Then readjudicate the claim for a 
rating higher  than 60 percent for 
degenerative joint disease of the right 
knee, status post total knee 
replacement, in light of the additional 
evidence obtained.  In readjudicating 
this claim, consider the potential 
availability of separate ratings for 
total knee replacement          (under 
DC 5055), and subluxation and/or 
lateral instability (under DC 5257) -- 
when taking into consideration also the 
provisions of 38 C.F.R. § 4.68, which 
essentially limits the total combined 
rating that is assignable in this case.  
If the claim is not granted to the 
veteran's satisfaction, prepare a 
supplemental statement of the case 
(SSOC) and send it to him and his 
representative.  Give them time to 
respond before returning the claim to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).






_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


